    Case: 1:20-cv-06233 Document #: 10 Filed: 02/12/21 Page 1 of 2 PageID #:480


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


 Case Title: AS Corp, Inc., et al v. MGR         Case Number: 1:20-cv-06233
 Express Inc., et al

An appearance is hereby filed by the undersigned as attorney for:
Compass Fuel Inc, Compass Insurance Group, Inc., Compass Lease LLC, Compass
Management, Inc., Compass Funding Solutions LLC, Compass Holding LLC, Compass
Equipment Finance LLC, Compass Auto Lease LLC, Compass Truck Sales LC,
Compass Insurance Company, Compass Real Estate Holding LLC, Willowbrook 2012,
LLC, Compass Truck Rental and Leasing LLC, Compass Payment Services LLC,
Compass Specialty Insurance Risk Retention Group, Inc., Wolf Ventures, LLC,
Compass Financial Holding Group, LLC, Compass Capital Management Group LLC, St.
Pete 2016, LLC, Compass Logistics Holding LLC, Compass Logistics LLC,
Smartboard, LLC, Compass United Soccer Club, LLC, Compass Arena LLC,
International Trucking Association, LLC, Compass Management LLC, Radovan “Roy”
Dobrasinovic, Ana Aleksandrovska, Arnold Curtis, Angelia Demkovic, Daliborka
Savovic, Arleesia McDonald, Vladimir Kostik, Jelena Dobrasinovic, and Thomas
Milowski.

Attorney name (type or print): John G. Lamb

Firm:     O'Hagan Meyer LLC

Street address:         One East Wacker Drive, Suite 3400

City/State/Zip:     Chicago, Illinois 60601

 Bar ID Number: 6294649                          Telephone Number:         312.422.6100
 (See item 3 in instructions)

Email Address: jlamb@ohaganmeyer.com

Are you acting as lead counsel in this case?                             Yes           No

Are you acting as local counsel in this case?                            Yes           No

Are you a member of the court’s trial bar?                               Yes           No

If this case reaches trial, will you act as the trial attorney?          Yes           No

If this is a criminal case, check your status.             Retained Counsel
                                                           Appointed Counsel
                                                           If appointed counsel, are you a
                                                                  Federal Defender
                                                                  CJA Panel Attorney
     Case: 1:20-cv-06233 Document #: 10 Filed: 02/12/21 Page 2 of 2 PageID #:481


______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on February 12, 2021

Attorney signature:        S/ John G. Lamb
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
